Title: From James Madison to George Tucker, 3 July 1816
From: Madison, James
To: Tucker, George



Dear Sir 
Montpelier July 3. 1816

I have recd. yours of the 28th. Ult: and have forwarded to Mr. Wirt the papers accompanying it.
The case to which they relate will, I presume, bring into view the political character of the people of Buennos Ayres touched in the Correspondence between the Secy. of State and Mr. Onis and the provisions of the Statute agst. expeditions from the U.S. agst. powers in amity with them.  As Mr. Wirt will make to the Executive Dept. any communications which may interest its responsibility, I do not foresee that I shall have occasion to avail myself, of the obliging offer with which you close your letter.  Accept my esteem & cordial regards

James Madison

